Citation Nr: 1131327	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  11-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected migraine headaches prior to November 25, 2008.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected migraine headaches since November 25, 2008. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1986 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in July 2009 by the Department of Veterans Affairs (VA), Regional Office (RO), in Decatur, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's February 2011 Substantive Appeal, her VA Form 9, she indicated that she wished to be scheduled for a Board hearing before a Veterans Law Judge seated at the Board's Central Office in Washington, D.C.  Thereafter, in a letter received by VA in July 2011, the Veteran reported that she instead desired a video-conference hearing before a Veterans Law Judge.  Therefore, a remand is necessary in order to afford the Veteran her requested hearing.  38 C.F.R.              §§ 20.702, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


